       Case 3:20-cv-00133 Document 23 Filed on 09/17/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 17, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 BILLY NELSON,                                §
                                              §
         Plaintiff.                           §
                                              §
 VS.                                          § CIVIL ACTION NO. 3:20-CV-00133
                                              §
 PNK (LAKE CHARLES) LLC, et. al.              §
                                              §
         Defendants.                          §

                                          ORDER

        Plaintiff’s Motion to Remand (Dkt. 9) has been referred to me to handle. As the

parties are well aware, diversity jurisdiction is proper only when complete diversity exists

between the parties and “the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.” 28 U.S.C. § 1332(a). “Complete diversity” means that a

plaintiff may not share citizenship with any defendant. Whalen v. Carter, 954 F.2d 1087,

1094 (5th Cir. 1992).      A party asserting diversity jurisdiction must “distinctly and

affirmatively” allege the citizenship of the parties. Getty Oil Corp. v. Ins. Co. of N. Am.,

841 F.2d 1254, 1259 (5th Cir. 1988).

        A corporation is a citizen of the state in which it was incorporated and the state in

which it has its principal place of business. See 28 U.S.C. § 1332(c)(1) (“[A] corporation

shall be deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.”).

The citizenship of limited liability entities is determined by the citizenship of their

members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
     Case 3:20-cv-00133 Document 23 Filed on 09/17/20 in TXSD Page 2 of 2




When members of a limited liability entity are themselves entities or associations,

citizenship must be traced through however many layers of members there are until

arriving at the entity that is not a limited liability entity and identifying its citizenship

status. See Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir. 2009). This can

oftentimes be a complicated and lengthy process.

       After reviewing the Notice of Removal, Motion to Remand, and related documents

on the Court’s docket, I cannot determine the citizenship of several of the defendants. I,

therefore, order PNK Lake Charles, LLC (“PNK”) to file a “List of Citizenship” by 5 p.m.

on Monday, September 21, 2020, clearly identifying (1) the state of incorporation and the

principal place of business for Penn National Gaming, Inc.; (2) the state of incorporation

and the principal place of business for Pinnacle Entertainment, Inc.; and (3) the name and

citizenship of each member of PNK, providing enough detail so I can fully understand how

the citizenship of each member was determined.


       SIGNED this ____ day of September, 2020.




                                          ______________________________________
                                                  ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE
